FILED
                           NOT FOR PUBLICATION                             SEP 30 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50247

              Plaintiff - Appellee,              D.C. No. 2:13-cr-00641-JFW-1

 v.
                                                 MEMORANDUM*
ARTAK MOSKOVYAN,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                     Argued and Submitted September 3, 2015
                              Pasadena, California

Before: O’SCANNLAIN, FISHER, and BYBEE, Circuit Judges.

      Artak Moskovyan, having pled guilty to conspiracy to commit access device

fraud (18 U.S.C. § 1029(b)(2)) and aggravated identity theft (18 U.S.C. § 1028A),

challenges on appeal the district court’s denial of his motions to suppress evidence.

Moskovyan contends that the warrantless inventory search of his car and



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
subsequent search of his residence by police were unlawful. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

                                           I

      Police acting in a community caretaking capacity may impound an arrestee’s

vehicle when the vehicle, if left unattended, risks being vandalized or stolen.

Miranda v. City of Cornelius, 429 F.3d 858, 864 (9th Cir. 2005) (citing United

States v. Jensen, 425 F.3d 698, 706 (9th Cir.2005)). Here, Moskovyan’s luxury

sedan, parked in an unfenced lot near a busy intersection, risked theft and

vandalism, see Ramirez v. City of Buena Park, 560 F.3d 1012, 1025 (9th Cir.

2009); Hallstrom v. City of Garden City, 991 F.2d 1473, 1477 n.4 (9th Cir. 1993),

and faced the additional risk of being towed because it was parked illegally, see

United States v. Cervantes, 703 F.3d 1135, 1141–42 (9th Cir. 2012) (invalidating

impoundment, in part, because vehicle was parked legally). Because the owner was

not present, the officers were not required to consider less intrusive alternatives to

impoundment. See Miranda, 429 F.3d at 865 & n.6. Accordingly, the

impoundment was justified.

      The subsequent inventory search was also valid as the arresting officer

followed standardized local procedure, see Cervantes, 703 F.3d at 1141 (citing

South Dakota v. Opperman, 428 U.S. 364, 375–76 (1976)), and Moskovyan failed


                                           2
to demonstrate that the officer’s “sole purpose” was investigatory or that he acted

in bad faith, see Colorado v. Bertine, 479 U.S. 367, 372 (1987); see also United

States v. Bowhay, 992 F.2d 229, 231 (9th Cir. 1993) (holding inventory search was

valid despite officer’s admission that he had an additional investigatory motive).

                                           II

      In evaluating the affidavit supporting the search warrant for Moskovyan’s

home, the district court did not err in limiting its hearing under Franks v.

Delaware, 438 U.S. 154 (1978), to one issue. As to the other issues, Moskovyan

failed to “make a substantial preliminary showing that . . . the affidavit contain[ed]

intentionally or recklessly false statements.” United States v. Valencia, 24 F.3d

1106, 1109 (9th Cir. 1994) (citing United States v. DeLeon, 979 F.2d 761, 763 (9th

Cir. 1992)).

                                          III

      The district court did not err in finding that police had probable cause to

search Moskovyan’s residence. The typographical error in the affidavit erroneously

identifying the date of arrest as January 6, 2010, instead of January 6, 2011, did not

render the information “too stale” to establish probable cause. Any reasonable

judge reading the affidavit would have understood that the arrest and discovery of

contraband, the basis for the requested search that evening, occurred only hours


                                           3
earlier—not a full year prior. Furthermore, the substance of the affidavit

demonstrated a “reasonable nexus,” United States v. Chavez-Miranda, 306 F.3d

973, 978 (9th Cir. 2002) (internal quotation marks omitted), between the evidence

discovered during Moskovyan’s arrest and the search of his residence. The

hundreds of fraudulent access cards found in Moskovyan’s car created a “‘fair

probability,’” sufficient to justify a warrant, that further evidence related to access

device fraud would be found in his home. See United States v. Hill, 459 F.3d 966,

970 (9th Cir. 2006) (quoting Illinois v. Gates, 462 U.S. 213, 238 (1983)). There

was “good cause” for a nighttime search under California Penal Code § 1533

because the officers arrested Moskovyan at night, and others could have destroyed

evidence in Moskovyan’s home that evening.

                                           IV

      Finally, even if the warrant had been flawed, the evidence was admissible

under the good-faith exception to the exclusionary rule as it was not “so lacking in

indicia of probable cause that no reasonable officer could rely upon it in good

faith.” United States v. Crews, 502 F.3d 1130, 1136 (9th Cir. 2007) (citing United

States v. Leon, 468 U.S. 897, 923–26 (1984)).

      AFFIRMED.




                                            4